DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 18, lines 2-4, the recitation that "a difference in the diameter of the core of the jacketed strand and the diameter of the core of the indicator strand is based on a thickness of the jacket" is unclear and causes confusion.  Jacket of the jacketed strand is disposed around the core of the jacketed strand.  When comparing diameter of the two cores, it is not sure how the thickness of the jacket plays a role in the difference between the diameters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McEllen et al. (8450612) in view of Michael et al. (2006/0106443).
 	McEllen et al. discloses the invention substantially as claimed, see 11/16/2021 Office Action.  McEllen et al. does not disclose a jacketed strand positioned adjacent to the core strand, wherein the jacketed strand comprises a jacket disposed around a core of the jacketed strand.  Michael et al. discloses a cable (44, Fig. 11) comprising a plurality of different strands which include a jacketed strand positioned adjacent to a core strand, wherein the jacketed strand comprises a jacket (76) disposed around a core of the jacketed strand.  Michael et al. also discloses that the diameter of the core (60) of the jacketed strand is less than that of other cores in the cable (re claim 18).  It would have been obvious to one skilled in the art to include the jacketed strand as taught by Michael et al. in the cable of McEllen et al. such that other properties may be specifically addressed in the cable or to create a cable having predetermined properties ([0052]).

Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McEllen et al. in view of Michael et al. as applied to claim 1 above, and further in view of Bringuier et al. (2015/0268430).
 	McEllen et al. and Michael et al. disclose the invention substantially as claimed except for the jacket comprising a plastic or an ultra-violet light resistant material (re claims 17 & 19).  Bringuier et al. discloses a cable comprising a jacket (a surface layer, [0005]) which comprises an ultra-violet light resistant plastic material.  It would have been obvious to one skilled in the art to use the material as taught by Bringuier et al. for the jacket of the jacketed strand in the modified cable of McEllen et al. to provide the jacketed strand with ultra-violet light resistant property.  
 	Re claim 20, the jacket material in the modified cable of McEllen et al. has a melting point, but not a melting point being selected based on a desired percentage of a full fault current of the ground cable at which the jacket material will melt.  However, it would have been obvious to one skilled in the art to select a desired melting point for the jacket material in the modified ground cable of McEllen et al. to meet the specific use of the resulting ground cable since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot in view of new ground of rejection.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847